Citation Nr: 0508210	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased initial rating for post 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement to service 
connection for hypertension and granted service connection 
for PTSD, assigning a 30 percent disability rating.  The 
veteran perfected an appeal for the denial of service 
connection for hypertension and the assigned rating for PTSD.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's hypertension claim, in his 
notice of disagreement and substantive appeal, the veteran 
argued that his hypertension was related to his PTSD.  
However, neither the March 2003 statement of the case nor the 
July 2003 supplemental statement of the case included the 
pertinent laws for establishing secondary service connection.  
Moreover, the January 2003 notice pursuant to the Veterans 
Claims Assistance Act of 2000 fails to mention the 
requirements to establish service connection on a secondary 
basis.  In March 2005, the veteran's representative also 
argued that his hypertension could be related to his service-
connected diabetes.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

There is no competent medical evidence of record which 
suggests a relationship between the veteran's hypertension 
and his service connected disabilities.  At most, the 
competent medical evidence appears to suggest that the 
veteran's hypertension was impacted by his weight gain.  
Specifically, in April 1998 he was noted to have gained 73 
pounds since 1987.  He weighed 222 pounds and his blood 
pressure was 156/108.  At that time he was diagnosed with 
hypertension.  The physician noted that he may need 
medication for control of hypertension if he does not lose 
weight.  In March 1999 he was placed on antihypertensive 
medication.  Records dating from April 1999 to January 2001 
noted treatment for hypertension.  These records reveal no 
complaints or findings pertaining to a psychiatric disorder.  
In April 2000 the veteran was diagnosed with diabetes 
mellitus.  

In support of his contention, the veteran referenced a 
medical opinion considered in the case of Perman v. Brown, 5 
Vet. App. 237 (1993).  In that case, the claimant had been a 
Prisoner of War, had been service-connected for a psychiatric 
disorder since 1950, and the medical opinions obtained were 
pertinent to, and based upon, the facts of that case.  

None of the medical evidence in this case suggests that any 
relationship exists between this veteran's hypertension and 
his service-connected disabilities.  However, as the veteran 
has never been apprised of the requirements for establishing 
secondary service connection, remand is required to afford 
the 
veteran the opportunity to submit competent evidence to 
support his claim.

With regard to the claim for an increased initial rating for 
PTSD, the record 
reflects that the veteran was accorded a VA psychiatric 
examination in June 2001.  However, it was subsequently 
contended in the March 2005 statement that this examination 
does not reflect his current condition.  Moreover, a 
September 2002 letter from his employer reveals that he can 
not handle the same responsibilities that he held previously.  
VA's General Counsel has indicated that when it is asserted 
that the severity of a service-connected disability has 
increased since the most recent 


rating examination, an additional examination is appropriate.  
VAOPGCPREC 
11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Consequently, the Board concludes that it must remand this 
case to accord the veteran a new examination.
 
Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations is 
completed with respect to the claim for 
service connection for hypertension on a 
secondary basis.  

2.  The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran 
for hypertension and/or PTSD since 
June 2001, the date of the latest 
medical evidence in the record.  
After securing any necessary 
release, the RO should obtain these 
records.

3.  After obtaining any additional 
records to the extent possible, the 
RO should schedule the veteran for 
an examination to determine the 
current nature and severity of the 
veteran's PTSD.  The claims folder 
should be made available to the 
examiner for review before the 
examination.

4.  Thereafter, the RO should 
ensure that no other notification 
or development action, in addition 
to that directed above, is 
required.  If further action is 
required, the RO should undertake 
it before further adjudication of 
the claim.

5.  After the development requested 
above has been completed to the 
extent possible, the RO should 
again review the record, and 
readjudicate the claims, to include 
consideration of secondary service 
connection for hypertension.  If 
any benefit sought on appeal, for 
which a notice of disagreement has 
been filed, remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case, 
which includes the pertinent laws 
for establishing secondary service 
connection.  The veteran and his 
representative should be given an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
















